Citation Nr: 1430271	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for service-connected scar status-post laceration of left mid-thigh with residual femoral nerve damage.

2.  Entitlement to an effective date earlier than April 9, 2007, for a 10 percent disability rating for service-connected laceration scar of the left mid thigh with residual femoral nerve damage.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran had active service from June 1993 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In a March 2011 Board decision, the increased rating claim was remanded for further evidentiary development.  The agency of original jurisdiction continued the previous denial in an August 2011 Supplemental Statement of the Case.  In an August 2011 rating decision, the disability rating assigned to the service-connected scar status-post laceration of left mid-thigh with residual femoral nerve damage was increased to 10 percent, effective as of April 30, 2007.  The Veteran has not expressed satisfaction with the increased disability rating.  This case, thus, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In January 2012, both of the claims set forth above were remanded by the Board for further development.  This matter is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed 
immediately below, the Board finds that the claims on appeal must be remanded for further evidentiary development.  The Board is cognizant of the fact that this case has been in adjudicative status for several years and was previously remanded in March 2011 and January 2012.  The Board wishes to assure the Veteran that it would not be remanding this matter again unless it was essential for a full and fair adjudication of these issues.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

In the January 2012 remand, the Board instructed the agency of original jurisdiction to determine whether additional X-ray, electromyographical (EMG) testing, and nerve conductions studies identified in the August 2011 VA examination report have been conducted.  If so, the results were to be associated with the claims file; if not, the Veteran was to be scheduled for additional diagnostic testing.  Upon completion of the studies, a VA examiner was to render specific findings including determining the level of any femoral nerve impairment resulting from the service-connected laceration scar of the left mid thigh.

In addition, the Board noted that the Veteran had filed a notice of disagreement with the effective date of the 10 percent disability rating assigned to the service-connected laceration scar of the left mid thigh.  The claim was separately remanded in order for the agency of original jurisdiction to issue a Statement of the Case.

A review of the claims file, to include the Veteran's Virtual paperless claims file, demonstrates that the agency of original jurisdiction addressed the earlier effective date claim in an April 2012 rating decision in which it was determined that an effective date of April 9, 2007, but no earlier, was appropriate for the assignment of the 10 percent evaluation for the service-connected laceration scar of the left mid thigh.  The Veteran has not expressed satisfaction with the revised earlier effective date; this issue thus remains in appellate status.  See AB v. Brown, supra.  Critically, a Statement of the Case was not issued pursuant to the January 2012 Board instructions.  As such, this claim must again be remanded for the issuance of an Statement of the Case.

Moreover, with respect to the increased disability rating claim, a review of the record demonstrates that evidentiary development was not undertaken as instructed in the January 2012 Board remand.  In fact, it is unclear if the agency of original jurisdiction requested any development as to this claim and an Supplemental Statement of the Case was not issued.  Accordingly, the claim must again be remanded for evidentiary development consistent with the January 2012 Board instructions.

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall determine whether additional X-ray, EMG, and nerve conduction studies identified in the August 2011 VA examination report have been conducted.  If so, results of such studies must be associated with the Veteran's claims file.  If such studies have not been conducted, the Veteran should be scheduled for additional diagnostic testing as directed in the August 2011 VA examination report.

Following completion of the foregoing studies, an appropriate VA examiner is directed to determine the level of any femoral nerve impairment resulting from the laceration scar of the left mid thigh.  The examiner is requested to indicate whether any other nerve is affected by the laceration scar of the left mid thigh.

The examiner is requested to comment on whether the findings represent mild, moderate, or severe incomplete paralysis of the affected nerve.

The examiner is also asked to comment on the impact of the claimed increased in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

2. The agency of original jurisdiction shall furnish the Veteran with a Statement of the Case as to the issue of entitlement to an effective date prior to April 7, 2007, for the assignment of a 10 percent disability rating for the service-connected laceration scar of the left mid thigh with residual femoral nerve damage.  In order to perfect an appeal, the Veteran must still timely file a substantive appeal.

3. Thereafter, readjudicate the claim of entitlement to an increased disability rating for scar status-post laceration of the mid thigh on appeal.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

